DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Svyatsky et al. US 5,129,642 (hereinafter “Svyatsky”) in view of Iwanaga JP 62-218342, in view of Aoki et al. US 2019/0344985 (hereinafter “Aoki”) and further in view of Klaffenbach et al. US 7,455,286 (hereinafter “Klaffenbach”).
Regarding claim 1, Svyatsky teaches a medium feeding apparatus comprising:
a medium mount section (12) in which one or more media are mounted; 
an inclined surface (refer to annotated FIG. 5);

    PNG
    media_image1.png
    594
    975
    media_image1.png
    Greyscale

a pickup roller (44) that makes contact with an upper surface of a medium mounted in the medium mount section and feeds the medium toward a downstream end; 
a support member (50) that supports the pickup roller and that swings around a swing axis (56) to switch between a feeding position (shown in FIG. 1) in which the 
a separation roller (68) that separates the medium from other media, the separation roller being disposed downstream of the pickup roller; 
a feed roller (58) that feeds the medium toward the downstream end, the feed roller being in contact with the separation roller; and 
a control section (“controller means”) that controls a position of the support member, wherein the support member is configured to switch from the feeding position to the non-feeding position by receiving power from a support member driving unit (54-solenoid), the support member driving unit being controlled by the control section, and after both the pickup roller and the feed roller start rotating, when the control section determines that the separation roller stops rotating or returns the medium toward an upstream end by rotating in a reverse direction, based on a detection signal from a rotation sensing section (72), the control section causes the support member to switch from the feeding position to the non-feeding position, the rotation sensing section being configured to detect rotation of the separation roller (refer to Col. 8, lines 55-67).
	Svyatsky teaches the claimed invention except wherein
a lowest end of the inclined surface being connected to an end of the medium mount section;
the support member driving unit is a motor; and
the separation roller is powered by a second motor that is different from the support driving motor, and

	Iwanaga teaches the known concept of an ADF (automatic document feeder) having an inclined surface (refer to annotated FIG.1, shown below) connected to an end of a medium mount section (129) to guide a top sheet toward a nip formed by a feed roller (101) and a separation roller (103) and aid in separating sheets below the top sheet.

    PNG
    media_image2.png
    339
    639
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use Svyatsky’s apparatus in an automatic document feeder having an inclined surface as taught by Iwanaga, since it was known in the art that inclined surfaces connected to an end of a medium section are routinely employed to reliably guide a topmost sheet toward a separation nip while 
	Aoki, with reference to FIG. 23, teaches a similar device that employs a motor (102) to move cam member (150) in order to retract a support member (21) and a pickup roller (13).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Svyatsky’s support member driving unit with the motor and cam based system of Aoki in order to achieve the same predictable result of retracting the pickup roller in the event of a double feed condition.
	Klaffenbach, with reference to FIG. 1, teaches a separation roller (24) that is powered by an independent motor (26) to rotate reversely.  Similar to the base reference of Svyatsky, Klaffenbach detects rotation of the separation roller (using a sensor 28).
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute/replace Svyatsky’s means of driving the separation roller (uses a belt connected to a pickup motor) with an independent motor in order to achieve the predictable result of driving the separation roller.  The modification would provide wherein the second motor causes the separation roller to rotate reversely to return the medium toward an upstream.

	a space (occupied by the sheets below the uppermost sheet) is created between the inclined surface and an uppermost one of the media fed from the medium mount section by the pickup roller. 
Regarding claim 6, wherein when all the media are completely fed from the medium mount section, the control section causes the support member to switch to the non-feeding position (implicit, which is a home position, see note below).
Note:  The examiner takes the position that the pickup roller would be placed at a non-feeding position in the event that sheets are completely fed.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Svyatsky in view of Iwanaga, in view of Aoki, in view of Klaffenbach,  and further in view of Komuro US 7,905,484 (hereinafter “Komuro”).
Regarding claim 2, Svyatsky fails to teach a first sensor that detects passage of front and rear edges of the medium, the first sensor being disposed downstream of the feed roller, wherein when the control section determines that the front edge of the medium passes through a detection location of the first sensor, based on information from the first sensor, the control section causes the support member to switch from the feeding position to the non-feeding position, independently of rotation of the separation roller.
Komuro teaches to retract (refer to Col. 7, lines 37-43) a support member (103) and a pickup roller (102) when a sheet reaches a sensor (106), which is located 
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Svyatsky’s apparatus with a first sensor and a controller function as taught by Komuro in order to sense detection of a sheet and thereafter prevent feeding of the next sheet by retraction of the support member.
	Regarding claim 7, Svyatsky teaches the claimed invention except for an image reading apparatus comprising the medium feeding apparatus of claim 1.
	Komuro teaches a similar medium feeding apparatus for use in an image reading apparatus (FIG. 2) comprising a reader (116) that scans media.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use Komuro’s medium feeding apparatus in an image reading apparatus as taught by Komuro in order to reliably feed and prevent double feeding of sheets in an image reading apparatus.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Svyatsky in view of Iwanaga, in view of Aoki, and further in view of Shiota US 2019/0256309 (hereinafter “Shiota”) or Mizuno et al. JP 10-017163 A (hereinafter “Mizuno”), and further in view of Klaffenbach.
	Regarding claim 3, Svyatsky teaches a medium feeding apparatus comprising:
a medium mount section (12) in which one or more media are mounted; 
an inclined surface (refer to annotated FIG. 5);


a support member (50) that supports the pickup roller and that swings around a swing axis (56) to switch between a feeding position in which the pickup roller is in contact with the medium and a non-feeding position in which the pickup roller is apart from the medium; 
a separation roller (68) that separates the medium from other media, the separation roller being disposed downstream of the pickup roller; 
a feed roller (58) that feeds the medium toward the downstream end, the feed roller being in contact with the separation roller; 
a roller driving motor (48) that serves as a driving source for the feed roller; 
a control section (“controller means”) that controls a position of the support member, wherein the support member is configured to switch from the feeding position to the non-feeding position by receiving power from a support member driving unit (54),
the support member driving unit being controlled by the control section, and after both the pickup roller and the feed roller start rotating.
Svyatsky teaches the claimed invention except 
a lowest end of the inclined surface being connected to an end of the medium mount section;
wherein the support member driving unit is a motor, 
when a driving current flowing through the roller driving motor exceeds a threshold, the control section causes the support member to switch from the feeding position to the non-feeding position, and
the separation roller is powered by a second motor that is different from the support driving motor, and
when both the pickup roller and the feed roller start rotating, the control section stops the second motor or causes the second motor to rotate reversely, causing the separation roller to stop rotating or rotate reversely to return the medium toward an upstream end.
Iwanaga teaches the known concept of an ADF (automatic document feeder) having an inclined surface (refer to annotated FIG.1, shown below) connected to an end of a medium mount section (129) to guide a top sheet toward a nip formed by a feed roller (101) and a separation roller (103) and aid in separating sheets below the top sheet.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use Svyatsky’s apparatus in an automatic document feeder having an inclined surface as taught by Iwanaga, since it was known in the art that inclined surfaces connected to an end of a medium section are routinely employed to reliably guide a topmost sheet toward a separation nip while further helping to offset the timing of feeding sheets located below the topmost sheet.  The combination of references would provide wherein the teachings of Svyatsky (pickup roller, support member, feed roller, separation roller, control section) would be 
Aoki, with reference to FIG. 23, teaches a similar device that employs a motor (102) to move cam member (150) in order to retract a support member (21) and a pickup roller (13).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Svyatsky’s support member driving unit with the motor and cam based system of Aoki in order to achieve the same predictable result of retracting the pickup roller in the event of a double feed condition.
Shiota (refer to para. [00149]) or Mizuno (refer to para. [0041], [0042], [0050]) teaches the well-known concept of determining a double feed condition based on detecting a current of a motor for a separator roller or a feed roller exceeding a predetermined threshold.   A controller then acts to perform stop of feeding by a pickup roller or sheet reversal by a separation roller in order to prevent a paper jam or correct a double feed condition.
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Svyatsky’s means of detecting a double feed (uses a rotation detecting section 72) with detecting current of feed roller motor or separator roller motor taught by Shiota or Mizuno in order to achieve the same predictable result of determining double feed condition.  The combination of references would provide wherein the control section would cause the support member to switch from the feeding position to the non-feeding position in the event of a double feed condition.

	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute/replace Svyatsky’s means of driving the separation roller (uses a belt connected to a pickup motor) with an independent motor in order to achieve the predictable result of driving the separation roller.  The modification would provide wherein the second motor causes the separation roller to rotate reversely to return the medium toward an upstream.	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Svyatsky in view of Iwanaga, in view of Aoki, in view of Shiota or Mizuno, in view of Klaffenbach, and further in view of Komuro.
Regarding claim 4, Svyatsky fails to teach a first sensor that detects passage of front and rear edges of the medium, the first sensor being disposed downstream of the feed roller, wherein when the control section determines that the front edge of the medium passes through a detection location of the first sensor, based on information from the first sensor, the control section causes the support member to switch from the feeding position to the non-feeding position, independently of rotation of the separation roller.
Komuro teaches to retract (refer to Col. 7, lines 37-43) a support member (103) and a pickup roller (102) when a sheet reaches a sensor (106), which is located 
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Svyatsky’s apparatus with a first sensor and a controller function as taught by Komuro in order to sense detection of a sheet and thereafter prevent feeding of the next sheet by retraction of the support member.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (newly introduced reference of Iwanaga in view of amendment).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Other notable references which teach an inclined surface as claimed include Matsunami (JP 06-219600, FIG. 16), Miyoshi (US 4,822,023, 21a in FIG. 5), and Inoue JP 2009-137716, inclined surface connected to 15 in FIG. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653